LUMPKIN, Judge:
Coneur in Result.
{ 1 I concur in the Court's decision to reverse and remand the case for a new trial. However, it must be noted that the trial judge is presumed to know the law. Magnan v. State, 2009 OK CR 16, ¶ 51, 207 P.3d 397, 412; Akins v. State, 1974 OK CR 116, ¶ 17, 523 P.2d 1111, 1114. Here, the judge stated for the record that Appellant had been informed of his rights and waived his right to a jury trial. Therefore, we must take it as true that this is an accurate recitation of the record. However, I can find no record of the State's consent to the waiver. Without such, I agree that the record as a whole is insuffi*357cient to show a voluntary and knowing waiver of the right to a jury trial.